 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 339 
In the House of Representatives, U. S., 
 
April 22, 2009 
 
RESOLUTION 
Expressing the sense of the United States House of Representatives regarding the hijacking of the Maersk Alabama, the kidnapping of Captain Richard Phillips by Somali pirates, the rescue of Captain Phillips by United States Navy SEALs and the crews of the USS Bainbridge, USS Boxer, USS Halyburton and Patrol Squadron (VP) 8, and for other purposes.  
 
 
Whereas on April 8, 2009, a group of armed Somali pirates hijacked the Norfolk, Virginia-based Maersk Alabama, a U.S. flagged cargo ship; 
Whereas this attack represents the first such attack on a U.S. flagged vessel in modern history;  
Whereas Captain Richard Phillips of Underhill, Vermont, commander of the Maersk Alabama, graduated from the Massachusetts Maritime Academy and has over 20 years of maritime experience;  
Whereas Captain Phillips and the crew of the Maersk Alabama were delivering a life-sustaining USAID shipment of over 8,000 metric tons of food aid to Kenya, Somalia, and Uganda when the ship came under pirate attack;  
Whereas the crew of the Maersk Alabama overpowered one of the pirate attackers, and Captain Phillips offered himself up in return for the safe release of his crew and ship;  
Whereas four pirates then fled with Captain Phillips to an 18-foot lifeboat;  
Whereas the United States Fifth Fleet immediately dispatched Maritime Patrol (P-3) Aircraft to locate and positively identify and monitor the Maersk Alabama to vector the closest U.S. Navy ship to the scene;  
Whereas the United States Navy destroyer USS Bainbridge, which had been patrolling the region due to increased pirate activities, arrived on the scene;  
Whereas the USS Bainbridge, under the command of U.S. Navy Commander Frank Castellano, monitored the conditions on the lifeboat and prevented the pirates from escaping;  
Whereas Commander Castellano served as the on-the-scene coordinator for the combined rescue efforts of the State Department, Federal Bureau of Investigation hostage negotiators, and the U.S. Navy;  
Whereas U.S. Navy SEALs quickly deployed to the scene;  
Whereas, while being held by pirates, Captain Phillips attempted a daring escape, diving into the ocean and trying to swim to safety before being recaptured;  
Whereas the pirates held Captain Phillips at gunpoint for 5 days;  
Whereas the Navy SEALs once again demonstrated their extraordinary bravery, skill, and professionalism in rescuing Captain Phillips;  
Whereas the USS Halyburton assisted the USS Bainbridge with the rescue operation, by skillfully ensuring that the pirates were blocked in their attempt to reach the Somali coast;  
Whereas the USS Boxer assisted in the rescue operation by standing by to provide immediate medical support, which was thankfully not needed in this operation. 
 
that the United States House of Representatives— 
(1)commends the crew of the Maersk Alabama and Captain Phillips, who selflessly placed himself in harm's way to protect his crew; 
(2)recognizes the United States Navy, the crews of the USS Bainbridge, Boxer, Halyburton, and Patrol Squadron (VP) 8 for their role in the rescue; 
(3)congratulates the Navy SEALs on the scene for their decisive action that resulted in the rescue of Captain Phillips; and 
(4) joins all Americans in expressing great relief that the crew has returned home safely.  
 
Lorraine C. Miller,Clerk. 
